Citation Nr: 0609181	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-14 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
and occlusive peripheral disease, including as secondary to 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to September 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in December 2005.  At the hearing, testimony 
dealt primarily with the coronary artery disease.  It was, 
however indicated that the appellant and his representative 
wanted to continue the appeal as to that issue, but simply 
had no specific testimony to offer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming service connection for coronary 
artery disease and occlusive peripheral vascular disease, 
primarily as secondary to his service-connected PTSD.  Review 
of the record shows that there is an opinion from a VA 
physician, dated in January 2003, to the effect that it would 
be speculation to assign a cause-and effect relation between 
the veteran's PTSD and the development of his heart disease 
or peripheral vascular disease.  He noted that the veteran 
had a long history of tobacco abuse, and stated that this was 
the most likely etiology of the veteran's coronary artery 
disease.  

Subsequently, two opinions have been received from private 
physicians who have treated the veteran.  They agree that the 
stress associated with the veteran's PTSD had contributed to 
the development of hypertension that had developed into 
coronary artery disease.  It is not clear whether these 
opinions were thought to include the peripheral vascular 
disease.  Where there is a wide diversity of medical opinion, 
an additional examination should be performed.  Cousino v. 
Derwinski, 1 Vet. App. 536 (1991).  The Board is not able to 
enter its own medical opinion.  Id.

Additionally, a doctor writing in March 2001 noted he had 
treated the appellant since 1978.  Records of the time might 
be highly probative as to the order of the onset of the 
various pathologies at issue.  Attempts to obtain records 
from a Dr. McQueen should be undertaken.

Finally, during the course of this appeal, new legal 
precedent was set out.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In 
this case additional notice requirements were set out.  As 
the case is otherwise in need of development, more complete 
notice can be undertaken.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide notice as 
required and as pertinent pursuant to 
Dingess, supra.

2.	The RO should, with the appellant's 
assistance as indicated, attempt to 
obtain clinical records of all 
treatment rendered for coronary artery 
disease, peripheral vascular disease, 
and psychiatric pathology in the years 
following separation from service.  
Specifically, copies of all clinical 
records from Dr. McQueen, dating from 
November 1978 should be requested and 
obtained.  If they are not available it 
should be so indicated.  Attempts to 
obtain records should be documented in 
the claims folder.

3.	Thereafter, the veteran should be 
scheduled for a VA examination to 
ascertain the nature of his coronary 
artery disease.  The examiner should be 
requested to render an opinion 
regarding whether it is at least as 
likely as not that the coronary artery 
disease and/or occlusive peripheral 
vascular disease, is related to the 
veteran's service-connected PTSD, 
including by aggravation.  The claims 
folder should be made available for 
review in connection with this 
examination.  The examiner should be 
requested to comment on the April and 
June 2003 medical opinions rendered by 
the veteran's private physicians and 
provide complete rationale for all 
conclusions reached.

4.	Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 


